                        UNITED STATES BANKRUPTCY COURT
                               Western District of Texas

                                                                                Bankruptcy Case
                                                                                                19−10926−tmd
                                                                                           No.:
                                                                                   Chapter No.: 7
                                                                                         Judge: Tony M. Davis
IN RE: Orly Genger , Debtor(s)


                      NOTICE OF FILING OF TRANSCRIPT
          AND OF DEADLINES RELATED TO RESTRICTION AND REDACTION
       A transcript of the proceeding held on 10/31/19 was filed on 12/21/19. The following deadlines apply:

      The parties have until December 30, 2019 to file with the court a Notice of Intent to Request Redaction of this
transcript. The deadline for filing a request for redaction is January 13, 2020.

      If a request for redaction is filed, the redacted transcript is due January 21, 2020.

       If no such notice is filed, the transcript may be made available for remote electronic access upon expiration of
the restriction period, which is March 20, 2020 unless extended by court order.

     To review the transcript for redaction purposes, you may purchase a copy from the transcriber Exceptional
Reporting Services, Inc 361−949−2988, or you may view the document at the clerk's office public terminal.




Dated: 12/23/19
                                                                      Barry D. Knight
                                                                      Clerk, U. S. Bankruptcy Court
                                                                      BY: Laurie Boyd
                                                   [Notice of Filing of Transcript and of Deadlines Related to Restriction and Redaction (BK)] [NtcftddlrrBKap] ]
